488 P.2d 916 (1971)
Joseph S. MONSOUR et al., Appellants,
v.
Mike HADDAD, Respondent.
No. 6478.
Supreme Court of Nevada.
September 16, 1971.
Stanley W. Pierce, Las Vegas, for appellants.
Hilbrecht, Jones & Schreck, Las Vegas, for respondent.

OPINION
PER CURIAM:
The appellants commenced this action in the district court against respondent Mike Haddad and his wife Adele, seeking to set aside, on the ground that it was a fraudulent conveyance, a certain deed of real property wherein Adele quitclaimed her interest therein to Mike. The court below granted Mike's motion to dismiss the complaint, and the appellants have appealed from that order of dismissal, failing, however, to comply properly with Rule 54(b) of the Nevada Rules of Civil Procedure, which provides in part that when more than one claim for relief is presented in an action, the court may direct the entry of a final judgment upon one or more but less than all of the claims "only upon an express determination that there is no just *917 reason for delay and upon an express direction for the entry of judgment. In the absence of such determination and direction, any order or other form of decision, however designated, which adjudicates fewer than all the claims * * * shall not terminate the action as to any of the claims * * *, and the order or other form of decision is subject to revision at any time before the entry of judgment adjudicating all the claims * * *."
The lower court, in ordering entry of judgment in favor of Mike on July 14, 1970, did not make at that time "an express determination that there is no just reason for delay", as provided by NRCP 54(b); consequently, the order of dismissal was not final. Wilmurth v. State, 79 Nev. 490, 387 P.2d 251 (1963). Therefore, this appeal is dismissed.